


Exhibit 10.1




SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is dated August 13, 2009, between
ZBB Energy Corporation, a Wisconsin corporation (the “Company”), CapStone
Investments (the “Placement Agent”) and each purchaser identified on the
signature pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

1.1

 Definitions.  In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings set forth
in this Section 1.1:

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.4.

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Additional Listing Application” means the application required to be
filed with, and approved by, the NYSE Amex (the “Exchange”) in order to list the
Shares and the Warrant Shares on the Exchange.




“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.  

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means August 18, 2009 provided that all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount





and (ii) the Company’s obligations to deliver the Shares, in each case, have
been satisfied or waived.

“Closing Escrow Agreement” means the Closing Escrow Agreement, dated as of the
date hereof, among the Company, the Placement Agent, the Purchasers part thereto
and the Escrow Agent, in the form of Exhibit D attached hereto.

 “Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee,
WI 53202.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Escrow Agent” means Continental Stock Transfer and Trust Company, with an
address at 17 Battery Place, New York, NY 10004.

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 “Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).





2







 “Per Share Purchase Price” equals $1.20.

“Per Unit Purchase Price” equals $1.20.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Prospectus” means the final prospectus filed for the Registration Statement.

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.

“Registration Statement” means the effective registration statement with
Commission file No. 333-156941 which registers the sale of the Shares, the
Warrants and the Warrant Shares.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.





3







“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Units purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

“Transaction Documents” means this Agreement, the Warrants, the Closing Escrow
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Transfer Agent” means Computershare, 2 North LaSalle Street, Chicago, IL 60602;
fax no. 312-601-4348, and any successor transfer agent of the Company.




“Unit” means the one Share, together with a Warrant to purchase 0.20 of a Share.

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, in the
form of Exhibit C attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.




ARTICLE II.
PURCHASE AND SALE

2.1

Closing.  On the Closing Date, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of  2,100,000
Shares and 420,000 Warrants, at a Per Unit Purchase Price of $1.20.  Unless
payment and delivery will be effected pursuant to the Closing Escrow Agreement,
each Purchaser shall deliver to the Company on the Closing Date, via wire
transfer or a certified check, immediately available funds equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser and the Company shall





4




deliver to each Purchaser on the Closing Date, (a) the Shares purchased by the
Purchaser to the Purchaser through DTC directly to the account(s) of the
applicable Purchaser, in accordance with the DWAC instructions provided by the
applicable Purchaser on the signature pages hereto, and (b) the Warrants to the
Purchaser at its address set forth on the signature pages hereto, and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree.




2.2

Deliveries.

(a)

On the Closing Date, the Company shall deliver or cause to be delivered to each
Purchaser the following:

(i)

this Agreement duly executed by the Company;

(ii)

a legal opinion of Company Counsel, substantially in the form of Exhibit A
attached hereto;

(iii)

a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver via the Depository Trust Company’s Deposit Withdrawal
Agent Commission System (DWAC) Shares equal to such Purchaser’s Units subscribed
for by such Purchaser;

(iv)

a copy of the Prospectus and Prospectus Supplement;

(v)

the Closing Escrow Agreement, duly executed by the Company, dated the Closing
Date; and

(vi)

a Warrant, duly executed by the Company, registered in the name of such
Purchaser to purchase up to a number of shares of Common Stock equal to 20% of
the number of Shares purchased by such Purchaser, with an exercise price equal
to the sum of (x) $0.13, and (y) the Per Share Purchase Price.

(b)

On the Closing Date, each Purchaser shall deliver or cause to be delivered to
the Company the following:

(i)

this Agreement duly executed by such Purchaser;

(ii)

to the extent a party thereto, the Closing Escrow Agreement duly executed by
such Purchaser; and

(iii)

payment of such Purchaser’s Subscription Amount by wire transfer either directly
to the Company, or if the Purchaser is a party to the Closing Escrow Agreement,
to the Escrow Agent’s account pursuant to the terms of the Closing Escrow
Agreement.





5










2.3

Closing Conditions.

(a)

The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

the accuracy in all material respects on the Closing Date of the representations
and warranties of the Purchasers contained herein (unless as of a specific date
therein);

(ii)

all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

(iii)

the delivery by each Purchaser of the items set forth in Section 2.2(b) of this
Agreement.  

(b)

The obligations of each Purchaser hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii)

the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;

(iv)

there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;

(v)

trading in the Common Stock shall not have been suspended by the Commission or
the Company’s principal Trading Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the Closing), and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established, generally, on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Shares at the Closing.





6







(vi)

no judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents ;

(vii)

no stop order suspending the effectiveness of the Registration Statement shall
have been issued under the Securities Act and no proceedings initiated under
Section 8(d) or 8(e) of the Securities Act for that purpose shall be pending or
threatened by the Commission;

(viii)

the Shares and the Warrant Shares shall have been approved for listing on the
Exchange upon official notice of issuance; and

(ix)

the Prospectus Supplement shall have been filed with the Commission.  

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Company.  Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser:

(a)

Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a).  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

(b)

Organization and Qualification.  The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
 Neither the Company nor any Subsidiary is in violation nor default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  Each of the Company and
the Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse





7




effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d)

No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.





8







(e)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.3 of this Agreement, (ii)
the filing with the Commission of the Prospectus Supplement, (iii)
application(s) to each applicable Trading Market for the listing of the
Securities for trading thereon in the time and manner required thereby and (iv)
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).

(f)

Issuance of the Securities; Registration.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company.  The Warrant Shares, when issued
in accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company.  The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement, the Warrants. The
issuance by the Company to the Purchasers of the Securities has been registered
under the Securities Act and all of the Shares and the Warrant Shares, when
delivered, will be freely transferable and tradable on the Trading Market by the
Purchasers without restriction (other than any restrictions arising solely from
an act or omission of a Purchaser). The Company has prepared and filed the
Registration Statement, which became effective on May 13, 2009 (the “Effective
Date”), in conformity with the requirements of the Securities Act including the
Prospectus, and such amendments and supplements thereto as may have been
required to the date of this Agreement.  The Registration Statement is effective
under the Securities Act and is available for the issuance of the Securities
hereunder and no stop order preventing or suspending the effectiveness of the
Registration Statement or suspending or preventing the use of the Prospectus has
been issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission.  The Company proposes to file the Prospectus Supplement with the
Commission pursuant to Rule 424(b) on or prior to the first Trading Day
following the Closing Date.  At the time the Registration Statement and any
amendments thereto became effective, at the date of this Agreement and at the
Closing Date, the Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Prospectus and any
amendments or supplements thereto, at time the Prospectus or any amendment or
supplement thereto was issued and at the Closing Date, conformed and will
conform in all material respects to the requirements of the Securities Act and
did not and will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The “Plan
of Distribution” section under the





9




Registration Statement as supplemented by the Prospectus Supplement permits the
issuance and sale of the Securities hereunder.

(g)

Capitalization.  The capitalization of the Company is as set forth on Schedule
3.1(g).  The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
contractual obligations referenced in Schedule 3.1(g), pursuant to the exercise
of employee stock options under the Company’s stock option plans, the issuance
of shares of Common Stock to employees pursuant to written employment agreement
or pursuant to the Company’s employee stock purchase plans and pursuant to the
conversion and/or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents.  Except as a result of the purchase and sale of the
Securities and as disclosed on Schedule 3.1(g), as at the date hereof, there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and non-assessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

(h)

SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the





10




Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i)

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective business, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.

(j)

Litigation.  Except as disclosed in the Company’s SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  





11




There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.  

(k)

Labor Relations.  No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
 The Company and its Subsidiaries are in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(l)

Compliance.  Neither the Company nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or governmental body or (iii) is or has
been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.

(m)

Regulatory Permits.  The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.





12







(n)

Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens ,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

(o)

Patents and Trademarks.  The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Except as described in the
SEC Reports, neither the Company nor any Subsidiary has received a notice
(written or otherwise) that any of the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
 To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p)

Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
 Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(q)

Transactions With Affiliates and Employees.  Except as disclosed in the
Company’s SEC Reports, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director,





13




trustee or partner, in each case in excess of $120,000 other than for (i)
payment of salary or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company and (iii) other employee
benefits, including stock option agreements under any stock option plan of the
Company.

(r)

Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(s)

Certain Fees.  The Purchasers shall have no obligation with respect to any
brokerage for finder’s fees or commissions or with respect to any claims made by
or on behalf of other Persons for any such fees or commissions that may be due
and payable by the Company in connection with the transactions contemplated by
the Transaction Documents.

(t)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.  

(u)

Registration Rights.  No Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.





14







(v)

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  Except as disclosed in the Company’s SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.  The Company is, and
immediately after the consummation of the transactions contemplated by the
Transaction Documents will be, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all such listing and
maintenance requirements of the Trading Market.

(w)

Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(x)

Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement.   The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the
Company, its business and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

(y)

No Integrated Offering. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, neither the Company, nor any of





15




its Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
any applicable shareholder approval provisions of any Trading Market on which
any of the securities of the Company are listed or designated.  The issuance and
sale of the Securities hereunder does not contravene the rules and regulations
of any Trading Market.

(z)

Solvency.  The Company does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt).  The Company has no knowledge of any
facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date.  Schedule 3.1(z) sets forth
as of the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in material default with respect to any Indebtedness.

(aa)

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(bb)

Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(cc)

Accountants.  The Company’s accounting firm is PKF, having an office at 29
Broadway, New York, NY 10006.  To the knowledge and belief of the Company, such
accounting firm (i) is an independent registered public accounting firm as
required by the





16




Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the year ending
June 30, 2009.  

(dd)

Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(ee)

Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

(ff)

Acknowledgement Regarding Purchaser’s Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 3.2(e) hereof), it is understood and acknowledged by the Company that:
(i) none of the Purchasers have agreed to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Securities for any specified
term; (ii) future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, after the Closing, may negatively impact the market price of the
Company’s publicly-traded securities; (iii) any Purchaser, and counter-parties
in “derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (y) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities that occur after the Closing do not
constitute a breach of any of the Transaction Documents.





17







3.2

Representations and Warranties of the Purchasers.  Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

(a)

Organization; Authority.  Such Purchaser is either an individual or an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of such Purchaser.  Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b)

[intentionally omitted]

(c)

Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants for cash, it will be, either: (i) an “accredited investor” as defined
in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.  

(d)

Experience of Such Purchaser.  Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(e)

Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct




18




knowledge of the investment decisions made by the portfolio managers managing
other portions of such Purchaser’s assets, the representation set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.  Other than to other Persons party to this Agreement, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions in the future.

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1

SEC Reports.  The Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all SEC Reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act through and including the filing of its Annual Report on Form 10-K
for the fiscal year ending June 30, 2009. As long as any Purchaser owns
Securities, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities, including without limitation, under Rule 144.

4.2

Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

4.3

Securities Laws Disclosure; Publicity.  The Company shall, by 8:30 a.m. (New
York City time) on the Trading Day immediately following the Closing Date, issue
a press release and file a Current Report on Form 8-K with the Commission,
disclosing the material terms of the transactions contemplated hereby, and
including the Transaction Documents as exhibits thereto.  From and after the
issuance of such press release, the Company shall have publicly disclosed all
material, non-public information delivered to any of the Purchasers by the
Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.  The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release nor otherwise make any such public statement





19




without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(a) as required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).

4.4

Shareholder Rights Plan.  No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

4.5

Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

4.6

Use of Proceeds.  The Company shall use the net proceeds from the sale of the
Securities hereunder for the purposes described in the Prospectus Supplement.

4.7

Indemnification of Purchasers.   Subject to the provisions of this Section 4.7,
the Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any





20




capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such stockholder or any violations by such
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
 If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.

4.8

Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares, the Warrant Shares on such
Trading Market and promptly secure the listing of all of the Shares, the Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Shares, the Warrant Shares, and will
take such other action as is necessary to cause all of the Shares, the Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.

4.9

Equal Treatment of Purchasers.  No consideration (including any modification of
any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.





21







4.10

Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.3.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.3, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Disclosure Schedules.  Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary other than the provisions of Section 4.9 hereof, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.3, (ii) no Purchaser shall be restricted or
prohibited from effecting any transactions in any securities of the Company in
accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.3 and (iii) no
Purchaser shall have any duty of confidentiality to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.3.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Shares covered by this
Agreement.

4.11

Warrant Shares.  If all or any portion of any of the Warrants is exercised at a
time when there is an effective registration statement to cover the issuance or
resale of the Warrant Shares, then the Warrant Shares, issued pursuant to any
such exercise shall be issued free of all legends.  If at any time following the
date hereof the Registration Statement (or any subsequent registration statement
registering the sale or resale of the Warrant Shares) is not effective or is not
otherwise available for the sale or resale of the Warrant Shares, the Company
shall immediately notify the holders of the Warrants in writing that such
registration statement is not then effective and thereafter shall promptly
notify such holders when the registration statement is effective again and
available for the sale or resale of the Warrant Shares (it being understood and
agreed that the foregoing shall not limit the ability of the Company to issue,
or any Purchaser to sell, any of the Warrant Shares in compliance with
applicable federal and state securities laws).  The Company shall use best
efforts to keep a registration statement (including the Registration Statement)
registering the issuance of the Warrant Shares effective during the term of the
Warrants.





22







ARTICLE V.
MISCELLANEOUS

5.1

Termination.  (a) This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before August
14, 2009; provided, however, that no such termination will affect the right of
any party to sue for any breach by the other party (or parties).

(b)

A copy of any notice of termination shall be provided promptly to the Escrow
Agent.

(c)

In the event of a termination pursuant to this Section, each Purchaser shall
have the right to the return of up to its entire Subscription Amount deposited
with the Escrow Agent pursuant to Section 2.2, without interest or deduction.
 The Company covenants and agrees to cooperate with such Purchaser in obtaining
the return of its Subscription Amount, and shall not communicate any
instructions to the contrary to the Escrow Agent.

5.2

Fees and Expenses.  Except as expressly set forth in the Transaction Documents
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities to the Purchasers.

5.3

Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, the Prospectus and the Prospectus Supplement, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

5.4

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2nd)Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

5.5

Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an





23




amendment, by the Company and the Purchasers holding at least 60% in interest of
the Shares then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Purchaser (other than by merger).  Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

5.8

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7.

5.9

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.7, the prevailing party in such
action or proceeding shall be reimbursed by the





24




other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

5.10

Survival.  The representations and warranties contained herein shall survive the
Closing and the delivery of the Shares.

5.11

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13

Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, in the case of a rescission of an exercise of a Warrant, the applicable
Purchaser shall be required to return any shares of Common Stock subject to any
such rescinded exercise notice concurrently with the return to such Purchaser of
the aggregate exercise price paid to the Company for such shares and the
restoration of such Purchaser’s right to acquire such shares pursuant to such
Purchaser’s Warrant (including, issuance of a replacement warrant certificate
evidencing such restored right).

5.14

Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.





25







5.15

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16

Payment Set Aside.  To the extent that the Company makes a payment or payments
to any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

5.17

Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers.

5.18

Liquidated Damages.  The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.19

Saturdays, Sundays, Holidays, etc.

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall not be a Business Day, then such
action may be taken or such right may be exercised on the next succeeding
Business Day.





26







5.20

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.21

WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

(Signature Pages Follow)





27




IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.




ZBB ENERGY  CORPORATION




Address for Notice:

 N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Fax: 262-253-9822

By:__________________________________________

     Name:

     Title:

 

With a copy to (which shall not constitute notice):

Dennis F. Connolly, Esq.

Godfrey & Kahn, S.C.

780 North Water Street

Milwaukee, WI 53202-3590

Phone: 414-287-9258

Fax: 414-372-5198

dconnoll@gklaw.com




CAPSTONE INVESTMENTS




By: _________________________________________

  Name:

  Title:

Address for Notice:

12760 High Bluff Drive, Suite 120

San Diego, CA 92130

Phone:  414-223-4401

Fax: 414-223-4402

jd@capstoneinvestments.com




With a copy to (which shall not constitute notice):

Marc J. Ross, Esq.

Sichenzia Ross Friedman Ference LLP

61 Broadway

32nd Floor

New York, NY 10006

Direct: 646-810-2180

Phone: 212-930-9700

Fax:     212-930-9725

Email:  mross@srff.com

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]





28




[PURCHASER SIGNATURE PAGES TO ZBB SUBSCRIPTION AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser: ________________________________________________________

Signature of Authorized Signatory of Purchaser:
_________________________________

Name of Authorized Signatory: _______________________________________________

Title of Authorized Signatory: ________________________________________________

Email Address of Authorized Signatory:_________________________________________

Facsimile Number of Authorized Signatory: ______________________________________

Address for Notice of Purchaser:













Address (DWAC information) for Delivery of Securities for Purchaser (if not same
as address for notice):
















Subscription Amount: $_________________




Shares: _________________




Warrant Shares: _____________







EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]







[SIGNATURE PAGES CONTINUE]





29













Exhibit A




Form of Company Counsel Opinion


























August ____, 2009




CapStone Investments

12760 High Bluff Drive, Suite 120

San Diego, California 92130




and




The Purchasers signatory to the Agreement (as defined below)




Re:

ZBB Energy Corporation




Ladies and Gentlemen:




We have acted as counsel for ZBB Energy Corporation (the “Company”) in
connection with the proposed issuance and sale of ____________ shares (the
“Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) and warrants to purchase ____________ shares of Common Stock (the
“Warrants”, and together with the Shares, the “Securities”) on the terms set
forth in the Subscription Agreement dated as of August ____, 2009 between the
Company and you (the “Agreement”).  In accordance with the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
the Company has prepared and filed with the Commission a Registration Statement
(the “Registration Statement”) on Form S-3 (File No. 333-156941), including a
base prospectus (the “Base Prospectus”) and prospectus supplement filed with the
Commission on August ___, 2009 (the “Prospectus Supplement” and, together with
the Base Prospectus, the “Prospectus”), relating to the Shares, the Warrants and
the shares of Common Stock underlying the Warrants.  As used herein, the terms
“Registration Statement,” “Base Prospectus,” “Prospectus Supplement,” and
“Prospectus” include the documents incorporated by reference therein.  This
opinion is furnished to you pursuant to Section 2.2(a) of the Agreement.
 Capitalized terms used herein which are defined in the Agreement have the
respective meanings ascribed thereto in the Agreement, unless otherwise defined
herein.




In connection with this opinion, we have examined and reviewed (i) the
Transaction Documents; (ii) the Company’s Articles of Incorporation, as in
effect on the date hereof; (iii) the Company’s By-Laws, as in effect on the date
hereof; (iv) such corporate documents and records, certificates of public
officials, and certificates of officers of the Company, including a certificate
in the form attached hereto as Exhibit A (the “Officers’ Certificate”) as we
deemed necessary or appropriate for purposes of this opinion; and (v) such other
documents of the Company and its subsidiaries as we deemed necessary or
appropriate for purposes of this opinion.  In rendering our opinion, we have
relied, with respect to the factual matters set forth therein, upon such
documents, records and certificates, and assumed that all representations and
warranties of the











Company set forth in such documents are true and correct.  However, nothing has
come to our attention in the course of representing the Company in connection
with the sale of the Securities or otherwise that would lead us to conclude that
you and we are not justified in such reliance.  




In rendering our opinion, we have assumed, without investigation, verification
or inquiry, that:  

(a)

each natural person who is a signatory to the Transaction Documents, or other
documents reviewed by us, was legally competent at the time of execution;

(b)

each of the parties to the Transaction Documents other than the Company is an
entity validly existing and in good standing in the jurisdiction of its
incorporation or formation;

(c)

each of the parties to the Transaction Documents other than the Company or
person(s) acting on behalf of the Company has all necessary right, power and
authority to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party and to do each other act done or to be done by
such person;

(d)

each of the Transaction Documents has been duly authorized, executed, delivered
and accepted by all parties thereto other than the Company or person(s) acting
on behalf of the Company;

(e)

the Transaction Documents constitute legal, valid, binding and enforceable
obligations of all parties thereto other than the Company or person(s) acting on
behalf of the Company and that each other act done or to be done by each such
party constitutes the legal, valid, binding and enforceable act of such party;

(f)

there are no judgments, decrees or orders that impair or limit the ability of
the Company or person(s) acting on behalf of the Company to enter into, execute
and deliver any of the Transaction Documents to which it is a party or to
perform or be bound by any transactions contemplated therein (although we have
no knowledge of any of any such judgments, decrees or orders);

(g)

the transactions referred to in the Transaction Documents have been duly
authorized by all parties thereto other than the Company or person(s) acting on
behalf of the Company, and all such transactions have been consummated;

(h)

there have been no undisclosed modifications of any provision of any document
reviewed by us in connection with the rendering of the opinions set forth in
this opinion letter and no undisclosed prior waiver of any right or remedy
contained in the Transaction Documents;

(i)

all signatures on behalf of the parties to the Transaction Documents and any
other documents reviewed by us (other than the signatures of the officers of the
Company) are genuine;

(j)

the copies of all documents submitted to us are accurate and complete, and each
such document that is original is authentic and each such document that is a
copy conforms to an authentic original;











(k)

each statement as to all factual matters otherwise not known to us to be
untruthful contained in any document encompassed within the due diligence review
undertaken by us was truthful;

(l)

each statement as to each factual matter contained in all governmental
certifications is accurate as of the date of this opinion as well as on the
dates stated in such governmental certifications;

(m)

the appropriate action will be taken, prior to the offer and sale of the
Securities, and prior to the issuance of the shares of Common Stock underlying
the Warrants, to register and qualify such securities for sale under all
applicable state securities or “blue sky” laws;

(n)

the addressee has acted in good faith, without notice of adverse claims, and has
complied with all laws applicable to it that affect the transactions referred to
in the Transaction Documents;

(o)

the transactions referred to in the Transaction Documents comply with all tests
of good faith, fairness and conscionability required by law;

(p)

routine procedural matters such as service of process or qualification to do
business in the relevant jurisdictions will be satisfied by the parties seeking
to enforce any of the Transaction Documents;

(q)

all statutes, judicial and administrative decisions, and rules and regulations
of governmental agencies constituting the law for which we are assuming
responsibility are published or otherwise generally accessible in each case in a
manner generally available (i.e., in terms of access and distribution following
publication) to lawyers practicing in our judicial circuit;

(r)

other agreements related to the transactions referred to in the Transaction
Documents will be enforced as written;

(s)

no action, discretionary or otherwise, will be taken by or on behalf of the
Company in the future that might result in a violation of law;

(t)

there are no other agreements or understandings among the parties that would
modify the terms of the Transaction Documents or the respective rights or
obligations of the parties to the Transaction Documents;

(u)

with respect to the Transaction Documents and to the transactions referred to
therein, there has been no mutual mistake of fact and there exists no fraud or
duress; and

(v)

all relevant laws, regulations and agency actions are constitutional and valid,
unless a reported case has otherwise held or widespread concern has been
expressed by commentators as reflected in materials which lawyers routinely
consult.

















Based upon the foregoing and subject to the qualifications set forth below, we
are of the opinion that:




1.

The Company is a corporation duly organized, validly existing and in good
standing (meaning it has filed its most recent annual report, paid any
applicable state taxes and fees, and has not filed articles of dissolution)
under the laws of the State of Wisconsin.  The Company has all requisite power
and authority, and all material governmental licenses, authorizations, consents
and approvals that are required to own and operate its properties and assets and
to carry on its business as now conducted (as described in the Company’s Annual
Report on Form 10-KSB for its fiscal year ended June 30, 2008).




2.

The Company has all requisite power and authority to (i) execute and deliver the
Transaction Documents, (ii) to issue, sell and deliver the Securities pursuant
to the Transaction Documents and (iii) to carry out and perform its obligations
under, and to consummate the transactions contemplated by, the Transaction
Documents.




3.

All action on the part of the Company, its directors and its shareholders
necessary for the authorization, execution and delivery by the Company of the
Transaction Documents and the consummation by the Company of the transactions
contemplated by the Transaction Documents has been duly taken.  The Transaction
Documents have been duly and validly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.




4.

The authorized capital stock of the Company consists of an aggregate of
150,000,000 shares of Common Stock, of which, after giving effect to the
transactions contemplated by the Agreement and immediately after the Closing and
based solely upon the representation of an officer of the Company, ____________
shares will be issued and outstanding, ___________shares will be reserved for
issuance upon conversion of issued and outstanding options, warrants and other
derivative securities (including the Warrants), of which [365,823] shares are
subject to currently outstanding non-related party warrants, and __________
shares will be reserved for issuance to employees, officers and directors under
the Company’s 2002 Stock Option Plan, 2005 Employee Option Scheme and 2007
Equity Incentive Plan, of which __________ shares are subject to currently
outstanding incentive stock option grants and __________ shares are subject to
currently outstanding non-qualified stock option grants.  The Shares and the
shares of Common Stock underlying the Warrants, when issued in accordance with
the Transaction Documents, will have been duly authorized and validly issued and
fully paid, nonassessable and free of any preemptive or similar rights, and
issued in compliance with applicable Federal securities laws and regulations.
 To our knowledge, except as noted above, there are no other options, warrants,
conversion privileges or other rights presently outstanding to purchase or
otherwise acquire from the Company any capital stock or other securities of the
Company, or any other agreements to issue any such securities or rights.  The
rights, privileges and preferences of the Common Stock are as stated in the
Company’s Articles of Incorporation.




5.

The Registration Statement is currently effective and has been effectively
supplemented by the filing of the Prospectus Supplement pursuant to Rule
424(b)(5), filed with the Commission on the date hereof and is effective to
register the Shares, the Warrants and the











shares of Common Stock underlying the Warrants under the Securities Act and
allowing the Shares, the Warrants and the shares of Common Stock underlying the
Warrants to be issued without restrictive legends.




6.

To our knowledge, the Company has filed all reports (the “SEC Reports”) required
to be filed by it under Sections 13(a) and 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) since August 1, 2008.  As of their
respective filing dates, the SEC Reports complied in all material respects as to
form with the requirements of the Exchange Act and the rules and regulations of
the Commission promulgated thereunder.




7.

The execution, delivery and performance by the Company of, and the compliance by
the Company with the terms of, the Transaction Documents and the issuance, sale
and delivery of the Shares and the Warrants pursuant to the Agreement do not (a)
conflict with or result in a violation of any provision of law, rule or
regulation or any rule or regulation of any Trading Market applicable to the
Company or its Subsidiaries or of the Articles of Incorporation or By-Laws or
other similar organizational documents of the Company, (b) conflict with, result
in a breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or result in or permit the
termination or modification of, any material agreement or instrument, or any
order, writ, judgment or decree known to us to which the Company of its
Subsidiaries is a party or is subject or (c) result in the creation or
imposition of any lien, claim or encumbrance on any of the assets or properties
of the Company or its Subsidiaries.




8.

To our knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company or its Subsidiaries, or any of its officers,
directors or employees (in connection with the discharge of their duties as
officers, directors and employees), of the Company or its Subsidiaries, or
affecting any of its properties or assets.




9.

In connection with the valid execution, delivery and performance by the Company
of the Transaction Documents, or the offer, sale, issuance or delivery of the
Securities or the consummation of the transactions contemplated thereby, no
consent, license, permit, waiver, approval or authorization of, or designation,
declaration, registration or filing with, any court, Federal governmental or
regulatory authority, or self-regulatory organization, is required, that remains
to be obtained or filed by the Company or its Subsidiaries, except such as may
be required under the rules and regulations of any Trading Market applicable to
the Company.




10.

The Company is not, and after the consummation of the transactions contemplated
by the Transaction Documents will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.  




Whenever a statement herein is qualified by “to our knowledge” or similar
phrase, it means that, during the course of our representation of the Company
for the purposes of this opinion letter, (a) no information that would give
those lawyers who participated in the preparation of the letter (collectively,
the “Opinion Letter Participants”) current actual knowledge of the inaccuracy of
such statement has come to their attention; (b) we have not











undertaken any independent investigation or inquiry to determine the accuracy of
such statement; (c) any limited investigation or inquiry otherwise undertaken by
the Opinion Letter Participants during the preparation of this opinion letter
should not be regarded as such an investigation or inquiry; and (d) no inference
as to our knowledge of any matters bearing on the accuracy of any such statement
should be drawn from the fact of our representation of the Company. As to
certain questions of fact material to this opinion, we have relied upon
statements or certificates from the Company or person(s) acting on behalf of the
Company.




The validity, binding effect and enforceability of the Transaction Documents may
be limited or otherwise affected by (a) bankruptcy, insolvency, moratorium,
fraudulent conveyance or other similar statutes, rules, regulations or other
laws affecting the enforcement of creditors’ rights and remedies generally and
(b) the unavailability of, or limitation on the availability of, a particular
right or remedy (whether in a proceeding in equity or at law) because of an
equitable principle or a requirement as to commercial reasonableness,
conscionability or good faith.  In addition, certain remedies, waivers and other
provisions contained in the Transaction Documents might not be enforceable;
nevertheless, such unenforceability will not render such agreements invalid as a
whole or preclude the practical realization of the benefits to the Purchasers
thereunder.  We express no opinion with respect to the laws of usury or the
enforceability of choice of law provisions in any Transaction Documents; the
enforceability of any indemnification or contribution provisions in any
Transaction Document; any provision in any document purporting to restrict the
holder of a security from selling the same at or below any stated price; except
as expressly provided below, any exemption from registration under the
Securities Act or the securities laws of any state; the federal taxation laws or
the taxation laws of any state or the characterization, for taxation purposes,
of the transactions contemplated by the Transaction Documents; the holding
period, for purposes of Rule 144 promulgated under the Securities Act, with
regard to any securities issued or delivered in connection with any of the
transactions contemplated by the Transaction Documents; the free tradability of
any of the securities issued or delivered in connection with any of the
transactions contemplated by the Transaction Documents; or the condition or
state of title to any real or personal property or the priority of security
interests therein.




We are counsel admitted to practice in the State of Wisconsin and we do not
express any opinion with respect to the effect or applicability of the laws of
any jurisdiction, other than the laws of the State of Wisconsin, and the federal
laws of the United States of America.  In doing so, we have assumed that the
corporate laws of the State of Wisconsin, which govern the Company, are
identical in all material respects to the corporate laws of the State of New
York.  In making such assumption, we do not intend to imply that the corporate
laws of the State of Wisconsin are identical to the corporate laws of the State
of New York.  In furnishing the opinion regarding the valid existence and good
standing of the Company, we have relied solely upon a certificate of good
standing from the Wisconsin Department of Financial Institutions dated August
__, 2009.




These opinions are given as of the date hereof, they are intended to apply only
to those facts and circumstances that exist as of the date hereof, and we assume
no obligation or responsibility to update or supplement these opinions to
reflect any facts or circumstances that may hereafter come to our attention or
any changes in laws that may hereafter occur, or to inform











the addressee hereof of any change in circumstances occurring after the date
hereof that would alter any of the opinions rendered herein.




This opinion is limited to the matters set forth herein, and no opinion may be
inferred or is implied beyond the matters expressly contained herein.  This
opinion is being provided solely for the purposes of complying with the
requirements of Section 2.2(a) of the Agreement and is being rendered solely for
your benefit, and may not be relied upon for any other purpose or by any other
person or entity without the prior written consent of the undersigned.







Very truly yours,










GODFREY & KAHN, S.C.




















Exhibit B




[reserved]











Exhibit C




Form of Warrant Delivered to the Purchasers














Warrant No.: ________




COMMON STOCK PURCHASE WARRANT




ZBB ENERGY CORPORATION




Warrant Shares [__________]

Issue Date:  August __, 2009

Initial Exercise Date: February __, 2010




THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ______________or its registered assigns (the “Holder”), is entitled,
at any time and from time to time, on or after the date (the “Initial Exercise
Date”) that is 181 days after the date hereof, and on or prior to the close of
business on February __, 2015 (the “Expiration Date”) but not thereafter, to
subscribe for and purchase from ZBB Energy Corporation, a Wisconsin corporation
(the “Company”), having an address at N93 W14475 Whittaker Way, Menomonee Falls,
WI 53051, up to [______] shares (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”) of Common Stock, subject to the following terms,
conditions and limitations:




1. Definitions.  As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section .  Capitalized terms that are
used but not defined in this Warrant that are defined in the Subscription
Agreement (as defined below) shall have the respective definitions set forth in
the Subscription Agreement.

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

“Exercise Price” means $_____, subject to adjustment in accordance with Section
.

“Fundamental Transaction” means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property.

“Original Issue Date” means the Issue Date first set forth on the first page of
this Warrant.














“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Subscription Agreement” means the Subscription Agreement, dated as of the date
of this Warrant, to which the Company and the original holder of the Warrant are
parties.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted or listed on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter
market; provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i) and (ii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, NYSE Amex, the
Nasdaq National Market, the Nasdaq SmallCap Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.

“ VWAP ” shall mean, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
for trading on the OTC Bulletin Board and if prices for the Common Stock are
then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

2.Registration of Warrant.  The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time.  The Company may deem
and treat the registered Holder of this Warrant as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary.

3.Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein.  Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant











evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder.  The acceptance of the New Warrant
by the transferee thereof shall be deemed the acceptance by such transferee of
all of the rights and obligations of a holder of a Warrant.

4.Exercise and Duration of Warrants.  This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the Initial
Exercise Date, through and including the Expiration Date.  At 6:30 p.m., New
York City time, on the Expiration Date, the portion of this Warrant not
exercised prior thereto shall be and become void and of no value.  Except as
provided in Section 15 hereof, the Company may not call or redeem any portion of
this Warrant without the prior written consent of the Holder.

5.Delivery of Warrant Shares.

(a)To effect exercises hereunder, the Holder shall not be required to physically
surrender this Warrant unless this Warrant is being exercised with respect to
all of the Warrant Shares represented hereby.  Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, on or before the third Business Day following the
Date of Exercise (as defined below), the Company shall, (X) provided that the
Transfer Agent is participating in The Depository Trust Company (“ DTC ”) Fast
Automated Securities Transfer Program (the “ FAST Program ”) and so long as the
certificates therefor are not required to bear a legend regarding restriction on
transferability, upon the request of the Holder, credit such aggregate number of
shares of Common Stock to which the Holder is entitled pursuant to such exercise
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y), if the Transfer Agent is not
participating in the FAST Program or if the certificates are required to bear a
legend regarding restriction on transferability, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise.  A “Date of Exercise” means the date on
which the Holder shall have delivered to the Company: (i) the Exercise Notice
(with the Warrant Shares Exercise Log attached to it), appropriately completed
and duly signed and (ii) unless the Holder is utilizing the cashless exercise
provisions set forth in Section 10 of this Warrant, payment of the Exercise
Price for the number of Warrant Shares so indicated by the Holder to be
purchased.

(b)If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section , then the Holder will have the right to rescind such exercise.  
Certificates representing the Warrant Shares shall be issued without restrictive
legend unless the Company provides to the exercising Holder an opinion of
counsel, in form and substance reasonably satisfactory to the Holder, that such
restrictive legend is required under applicable law.

(c)If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section , and if after such third Trading Day and prior to the receipt of such
Warrant Shares, the Holder











(or any third party on behalf of the Holder or for the Holder’s account)
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (i) pay in cash to the Holder the amount by which (A) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the amount obtained by multiplying (1) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (2) the closing sale price of the
Common Stock on the Date of Exercise and (ii) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder.  The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In.

(d)The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.

6.Charges, Taxes and Expenses.  Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

7.Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
 Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.  If a New Warrant is requested
as a result of a mutilation of this Warrant, then the Holder shall











deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the New Warrant.

8.Reservation of Warrant Shares.  The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section ). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

9.Certain Adjustments.  The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section .

(a)Stock Dividends and Splits.  If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then, in each such case, the Exercise Price shall be adjusted
by multiplying the Exercise Price in effect immediately prior to such event by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event
and the product so obtained shall thereafter be the Exercise Price then in
effect.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

(b)Fundamental Transactions.  If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
 For purposes of any such exercise, the determination of the Exercise Price
shall be appropriately adjusted to apply to such Alternate Consideration based
on the amount of Alternate Consideration issuable in respect of one share of
Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. In the event of a Fundamental Change, the











Company or the successor or purchasing Person, as the case may be, shall execute
with the Holder a written agreement providing that:

(x)

this Warrant shall thereafter entitle the Holder to purchase the Alternate
Consideration in accordance with this section 9(b),




(y)

in the case of any such successor or purchasing Person, upon such consolidation,
merger, statutory exchange, combination, sale or conveyance such successor or
purchasing Person shall be jointly and severally liable with the Company for the
performance of all of the Company's obligations under this Warrant, and the
Subscription Agreement, and




(z)

if registration or qualification is required under the Exchange Act or
applicable state law for the public resale by the Holder of shares of stock and
other securities so issuable upon exercise of this Warrant, such registration or
qualification shall be completed prior to such reclassification, change,
consolidation, merger, statutory exchange, combination or sale.  




If, in the case of any Fundamental Change, the Alternate Consideration includes
shares of stock, other securities, other property or assets of a Person other
than the Company or any such successor or purchasing Person, as the case may be,
in such Fundamental Change, then such written agreement shall also be executed
by such other Person and shall contain such additional provisions to protect the
interests of the Holder as the Board of Directors of the Company shall
reasonably consider necessary by reason of the foregoing.  At the Holder’s
option and request, any successor to the Company or surviving entity in such
Fundamental Transaction shall, either (i) issue to the Holder a new warrant
substantially in the form of this Warrant and consistent with the foregoing
provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof, or (ii)
purchase the Warrant from the Holder for a purchase price, payable in cash
within five Trading Days after such request (or, if later, on the effective date
of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request.  The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph  and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

(c)Number of Warrant Shares.  Simultaneously with any adjustment to the Exercise
Price pursuant to this Section , the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

(d)Calculations.  All calculations under this Section  shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable.  The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the











Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

(e)Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to
this Section , the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.

(f)Notice of Corporate Events.  If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction (but only to the extent such disclosure
would not result in the dissemination of material, non-public information to the
Holder) at least 10 calendar days prior to the applicable record or effective
date on which a Person would need to hold Common Stock in order to participate
in or vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to insure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.

10.Payment of Exercise Price. The Holder shall pay the Exercise Price by wire
transfer of immediately available funds; provided, however, if an Exercise
Notice is delivered at a time when the Fair Market Value (as defined below) is
greater than the Exercise Price, and there is no effective registration
statement registering, or no current prospectus available for, the resale of the
Warrant Shares by the Holder, then this Warrant may also be exercised by means
of a “cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of Warrant Shares determined as follows:

X = Y [(A – B)/A]

where:

X = the number of Warrant Shares to be issued to the Holder.

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the Fair Market Value

B = the Exercise Price.











“Fair Market Value” shall equal the VWAP for the Trading Day immediately prior
to (but not including) the Exercise Date.  

11. Limitations on Exercise.  

(a)The number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) may be limited to the
extent that the Holder shall have provided to the Company a written notice to
such effect pursuant to the provisions of paragraph (b) below , which notice
shall specify the Holder’s desired maximum percentage of beneficial ownership of
the Common Stock (calculated in accordance with Rule 13d-3 under the Exchange
Act) (the “ Maximum Percentage ”) .  This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section  of this Warrant.

(b)By written notice to the Company, the Holder shall have the right (i) at any
time and from time to time to reduce its Maximum Percentage immediately upon
notice to the Company and (ii) at any time and from time to time, to waive the
provisions of this Section insofar as they relate to the Maximum Percentage or
to increase its Maximum Percentage unless the Holder shall have, by written
instrument delivered to the Company, irrevocably waived its rights to so
increase its Maximum Percentage, but (A) any such waiver or increase will not be
effective until 61 days after such notice is delivered to the Company, and (B)
any such waiver or increase or decrease will apply only to the Holder and not to
any other holder of Warrants.

12.No Fractional Shares.  No fractional shares of Warrant Shares will be issued
in connection with any exercise of this Warrant.  In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the closing price of one Warrant
Share as reported by the applicable Trading Market on the date of exercise.

13.Notices.  Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service, (d) the fifth day after such notice is deposited in the U.S.
mail, certified, return receipt requested and postage prepaid, or (e) upon
actual receipt by the party to whom such notice is required to be given.  The
addresses for such communications shall be:  (i) if to the Company, to ZBB
Energy Corporation, N93 W14475 Whittaker Way, Menomonee Falls, WI 53051, with a
copy to: Godfrey & Kahn, S.C., 780 North











Water Street, Milwaukee, WI 53202, Attn.: Dennis F. Connolly, Esq. (or such
other address as the Company shall indicate in writing in accordance with this
section), or (ii) if to the Holder, to the address set forth in the Subscription
Agreement (or the address or facsimile number appearing on the Warrant Register
or such other address or facsimile number as the Holder may provide to the
Company in accordance with this section).

14.Warrant Agent.  The Company shall serve as warrant agent under this Warrant.
 Upon 10 calendar days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

15.Redemption.  At any time after the first anniversary of the Issue Date, the
Company may redeem all, but not a portion, of this Warrant (the “Redemption”)
for consideration, for each Warrant Share for which this Warrant then is
exercisable, equal to the product of (x) 2, and (y) the Per Share Purchase
Price.  To exercise this right, the Company must deliver to the Holder an
irrevocable written notice of the Redemption (a “Redemption Notice”).  If the
conditions set forth below for the Redemption are satisfied from the period from
the date of the Redemption Notice through and including the Redemption Date (as
defined below), then this Warrant will be cancelled at 6:30 p.m. (New York City
time) on the tenth Trading Day after the date the Redemption Notice to the
Holder is deemed given and effective pursuant to Section 13 hereof (such date
and time, the “Redemption Date”).  In furtherance thereof, the Company covenants
and agrees that it will honor all Notices of Exercise with respect to Warrant
Shares that are delivered to the Company before 6:30 p.m. (New York City time)
on the Redemption Date.  The parties agree that any Notice of Exercise delivered
following a Redemption Notice shall reduce the number of Warrant Shares subject
to such Redemption Notice.  Notwithstanding anything to the contrary set forth
in this Warrant, the Company may not effect a Redemption, unless the Company
shall have honored in accordance with the terms of this Warrant all Notices of
Exercise delivered before 6:30 p.m. (New York City time) on the Redemption Date.
 The Company’s right to complete a Redemption under this Section shall require a
redemption of all Warrants issued pursuant to the Subscription Agreement.

16.Miscellaneous.

(a)This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.  Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant.  This Warrant may be amended only in writing signed
by the Company and the Holder and their successors and assigns.

(b)All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance











with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof.  Each party agrees that all actions,
claims, suits, investigations or proceedings (including, without limitation, an
investigation or partial proceeding, such as a deposition) (“Proceedings”),
whether commenced or, to the knowledge of the Company, threatened concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, employees or agents) shall be
commenced exclusively in the New York Courts.  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.  If either party shall commence a Proceeding to enforce any provisions
of a Transaction Document, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

(c)The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

(d)In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

(e)Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares.

[SIGNATURE PAGE FOLLOWS]











IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.




ZBB ENERGY CORPORATION

By:

                                                                        

Name:
Title:  CEO














ZBB ENERGY CORPORATION

WARRANT DATED AUGUST ___, 2009




EXERCISE NOTICE




The undersigned Holder hereby irrevocably elects to purchase _____________
shares of Common Stock of ZBB Energy Corporation (the “Company”) pursuant to the
above referenced Warrant.  Capitalized terms used herein and not otherwise
defined have the respective meanings set forth in the Warrant.

The undersigned Holder hereby elects to pay the Exercise Price for the shares of
Common Stock purchased, as follows (check one):

[  ] Cash Exercise.  The undersigned has paid or delivered to the Company
$__________, the aggregate Exercise Price for ___________ shares of the
Company’s Common Stock purchased herewith, in full by wire transfer of
immediately available funds.

[  ] Cashless Exercise.  In exchange for the issuance of _____ shares of the
Company’s Common Stock, the undersigned hereby agrees to surrender the right to
purchase _______ shares of Common Stock pursuant to the cashless exercise
provisions set forth in Section 10 of the Warrant.

Please deliver to the undersigned Holder _______________ Warrant Shares in
accordance with the terms of the Warrant.







Dated: _______________,  _____

 

Name of Holder:                                                        

 

 

(Print)

 

 

 

 

 

Signature:                                                                  

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

Print Name:                                                                

 

 

Title:                                                                           














ZBB ENERGY CORPORATION

WARRANT DATED ____, 2009

WARRANT NO. ___




WARRANT SHARES EXERCISE LOG

Date

Number of Warrant Shares Available to be Exercised

Number of Warrant Shares Exercised

Number of Warrant Shares Remaining to be Exercised







 

 

 







 

 

 







 

 

 







 

 

 







 

 

 




[continue as necessary]














ZBB ENERGY CORPORATION


WARRANT ORIGINALLY ISSUED ___, 2009
WARRANT NO. ___

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
transferee indicated below the right represented by the above-captioned Warrant
to purchase ____________ shares of Common Stock of ZBB ENERGY CORPORATION (the
“Company”) to which such Warrant relates and appoints _____________________
attorney to transfer said right on the books of the Company with full power of
substitution in the premises.

Dated:

_______________, ____

Holder:                                                                        

(Print Name)




Signature:                                                                    

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant.  Indicate title if signing on behalf of an entity.)







Transferee Information:




Name:                                                                         




Address:                                                                     




                                                                                   

 Fax No.:











Exhibit D




Form of Closing Escrow Agreement














ESCROW AGREEMENT




AGREEMENT made this         day of  August,  2009, by and among the Issuer,
whose name and address appear on the Information Sheet (as defined herein)
attached to this Agreement, and Continental Stock Transfer & Trust Company (the
"Escrow Agent"), CapStone Investments (the “Placement Agent”) and the purchasers
signatory hereto (each a “Purchaser” and together the “Purchasers”).
 Capitalized terms used but not defined herein shall have the meanings set forth
in the Subscription Agreement (as defined below).







WITNESSETH:




WHEREAS, the Issuer has filed with the Securities and Exchange Commission (the
"Commission") a Registration Statement on Form S-3 that has been declared
effective and will file a Prospectus Supplement pursuant to Rule 424(b)(5);







WHEREAS, the Purchasers will be purchasing from the Company shares of Common
Stock (the “Common Stock”), par value $.01 per share (the “Shares”), and common
share purchase warrants (the “Warrants”) pursuant to a Subscription Agreement
dated as of the date hereof by and among the Company and the Purchasers (the
“Purchase Agreement”); and




WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the subscription amounts with respect to the purchase of the Shares and the
Warrants in escrow until notification from the Company and the Escrow Agent has
received notice from the Company and the Placement Agent that all conditions to
the Closing have been satisfied as required under the Purchase Agreement.




WHEREAS, the Issuer proposes to establish an escrow account (the "Escrow
Account") to which subscription monies which are received by the Escrow Agent
from the Purchasers in connection with such offering are to be credited, and the
Escrow Agent is willing to establish the Escrow Account on the terms and subject
to the conditions hereinafter set forth; and




             WHEREAS, the Escrow Agent has an agreement with JP Morgan Chase &
Co. (“Chase Bank”) to establish a special bank account (the "Bank Account") into
which the subscription monies, which are received by the Escrow Account from the
Purchasers and credited to the Escrow Account, are to be deposited




NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:




1. Information Sheet. Each capitalized term not otherwise defined in this
Agreement shall have the meaning set forth for such term on the information
sheet which is attached to this Agreement and is incorporated by reference
herein and made a part hereof (the "Information Sheet").




            2.   Establishment of the Bank Account.  
















            2.1 The Escrow Agent shall establish a non-interest-bearing bank
account at the branch of Chase Bank. selected by the Escrow Agent, and bearing
the designation set forth on the Information Sheet (heretofore defined as the
"Bank Account"). The purpose of the Bank Account is for: (a) the deposit of all
subscription monies (checks, cash or wire transfers) which are received from the
Purchasers of the Securities and are delivered by the Placement Agent to the
Escrow Agent; (b) the holding of amounts of subscription monies which are
collected through the banking system; and (c) the disbursement of collected
funds, all as described herein.




2.2 On or before the date of the initial deposit in the Bank Account pursuant to
this Agreement, the Issuer shall notify the Escrow Agent in writing of the date
of the Closing Date (the "Effective Date"), and the Escrow Agent shall not be
required to accept any amounts for credit to the Escrow Account or for deposit
in the Bank Account prior to its receipt of such notification.




2.3 The Escrow Agent shall not be obligated to accept funds from Purchasers
delivered after the date (the Termination Date”) that is more than 20 days after
the last day of the offering period.




3.  Deposits to the Bank Account.




3.1 Upon the Escrow Agent's receipt of a Subscription Amounts from a Purchaser,
such monies shall be credited to the Escrow Account. All Subscription Amounts
shall be wire transferred to the Escrow Account as follows:  




JP Morgan Chase

270 Park Avenue

41st fl

New York NY 10017

ABA #021000021

CST & T AAF ZBB ENERGY CORPORATION

ACCT #530-154307.







3.2 Promptly after receiving subscription monies as described in Section 3. 1,
the Escrow Agent shall deposit the same into the Bank Account. Amounts of monies
so deposited are hereinafter referred to as "Escrow Amounts." The Escrow Agent
shall cause Chase Bank to process all Escrow Amounts for collection through the
banking system simultaneously with each deposit to the Escrow Account. The
Placement Agent shall inform the Escrow Agent in writing of the name and address
of each Purchaser, the amount of Securities subscribed for by each Purchaser,
and the Subscription Amount for each Purchaser (collectively, the "Subscription
Information").




3.3 The Escrow Agent shall not be required to accept for credit to the Escrow
Account or for deposit into the Bank Account any wire transfers which are not
accompanied by the appropriate Subscription Information. Wire transfers by the
Purchasers shall not be deemed deposited into the Escrow Account until the
Escrow Agent has received in writing the Subscription Information required with
respect to such Purchaser.




3.4 The Escrow Agent shall not be required to accept in the Escrow Account any
amounts representing payments by prospective purchasers, whether by check, cash
or wire, except during the Escrow Agent's regular business hours.














3.5 Only those Subscription Amounts, which have been deposited in the Bank
Account and which have cleared the banking system are herein referred to as the
"Fund."




3.6 If the proposed offering is terminated before the Termination Date, the
Escrow Agent shall refund any portion of the Fund prior to disbursement of the
Fund in accordance with Article 4 hereof upon instructions in writing signed by
the Issuer and the Placement Agent.




4.

Disbursement from the Bank Account.




4.1  The Company and the Placement Agent, promptly after being advised by the
Escrow Agent that it has received all of the Subscription Amounts for the
Closing, shall deliver to the Escrow Agent a notice detailing the disbursement
of the funds in the Escrow Account (the “Release Notice”).




4.2  Once the Escrow Agent receives the Release Notice executed by the Company
and the Placement Agent, the Escrow Agent shall wire the funds in the Escrow
Account per the instructions set forth in the Release Notice, net of fees,
expenses and any other disbursements as set forth in the Release Notice.

4.3  Upon the written request from a Purchaser to the Escrow Agent, delivered
prior to the Closing, the Escrow Agent shall promptly return such Purchaser’s
Subscription Amount to such Purchaser pursuant to written wire instructions to
be delivered by such Purchaser to the Escrow Agent.

4.4 Upon disbursement of the Fund pursuant to the terms of this Article 4, the
Escrow Agent shall be relieved of all further obligations and released from all
liability under this Agreement. It is expressly agreed and understood that in no
event shall the aggregate amount of payments made by the Escrow Agent exceed the
amount of the Fund.




5.         Rights, Duties and Responsibilities of Escrow Agent.




It is understood and agreed that the duties of the Escrow Agent are purely
ministerial in nature, and that:




5.1 The Escrow Agent shall notify the Issuer and the Placement Agent by email to
the addresses for each they provide to the Escrow Agent, on a daily basis, of
the Subscription Amounts which have been deposited in the Bank Account and of
the amounts, constituting the Fund, which have cleared the banking system and
have been deemed collected by the Escrow Agent.




5.2 The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the Escrow Amounts, the Fund or
any part thereof or to file any financing statement under the Uniform Commercial
Code with respect to the Fund or any part thereof.




5.3  The Escrow Agent shall not be required to accept from the Issuer any
Subscription Information pertaining to prospective purchasers unless such
Subscription Information is accompanied by checks, cash or wire transfers
meeting the requirements of Section 3.1, nor shall the Escrow Agent be required
to keep records of any information with respect to payments deposited by the
Issuer except as to the amount of such payments; however, the Escrow Agent shall
notify the Issuer within a reasonable time of any discrepancy between the amount
set forth in any Subscription Information and the amount delivered to the Escrow
Agent therewith. Such amount need not be accepted for deposit in the Escrow
Account until such discrepancy has been resolved.













5.4  The Escrow Agent shall be under no duty or responsibility to enforce
collection of any check delivered to it hereunder. The Escrow Agent, within a
reasonable time, shall return to the depositor any check which is dishonored,
together with the Subscription Information, if any, which accompanied such
check.




5.5   The Escrow Agent shall be, entitled to rely upon the accuracy, act in
reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature, instrument or other document which is given
to the Escrow Agent pursuant to this Agreement without the necessity of the
Escrow Agent verifying the truth or accuracy thereof. The Escrow Agent shall not
be obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions or to
execute any such certificate, instrument or other document.




5.6    If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Bank Account, the Escrow Amounts
or the Fund which, in its sole determination, are in conflict either with other
instructions received by it or with any provision of this Agreement, it shall be
entitled to hold the Escrow Amounts, the Fund, or a portion thereof, in the Bank
Account pending the resolution of such uncertainty to the Escrow Agent's sole
satisfaction, by final judgment of a court or courts of competent jurisdiction
or otherwise; or the Escrow Agent, at its sole option, may deposit the Fund (and
any other Escrow Amounts that thereafter become part of the Fund, with the Clerk
of a court of competent jurisdiction in a proceeding to which all parties in
interest are joined. Upon the deposit by the Escrow Agent of the Fund with the
Clerk of any court, the Escrow Agent shall be relieved of all further
obligations and released from all liability hereunder.




5.7   The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct or gross negligence. The Escrow
Agent shall be entitled to consult with counsel of its own choosing and shall
not be liable for any action taken, suffered or omitted by it in accordance with
the advice of such counsel.   




6.       Amendment, Resignation. This Agreement may be altered or amended only
with the written consent of the parties hereto.  The Escrow Agent may resign for
any reason upon (3) business days' written notice to the Issuer and the
Placement Agent. Should the Escrow Agent resign as herein provided it shall not
be required to accept any deposit, make any disbursement or otherwise dispose of
the Escrow Amounts or the Fund but its only duty shall be to hold the Escrow
Amounts until they clear the banking system for a period of not more than five
(5) business days following the effective date of such resignation, at which
time: (a) if a successor escrow agent shall have been appointed and written
notice thereof (including the name and address of such successor escrow agent)
shall have been given to the resigning Escrow Agent by the Issuer and a
successor escrow agent, then the resigning Escrow Agent shall pay over to the
successor escrow agent the amount in the Fund; or (b) if the resigning Escrow
Agent shall not have received written notice signed by the Issuer, the Placement
Agent and a successor escrow agent, then the resigning Escrow Agent shall
promptly refund the amount in the Fund to each Purchaser, without interest
thereon or deduction therefrom, and the resigning Escrow Agent shall promptly
notify the Issuer and the Placement Agent in writing of its liquidation and
distribution of the Fund; whereupon, in either case, the Escrow Agent shall be
relieved of all further obligations and released from all liability under this
Agreement. Without limiting the provisions of Section 8 hereof, the resigning
Escrow Agent shall be entitled to be reimbursed by the Issuer for any expenses
incurred in connection with its resignation, transfer of the Fund to a successor
escrow agent or distribution of the Fund pursuant to this Section 6.




7.  Representations and Warranties. (a) The Issuer hereby represents and
warrants to the Escrow Agent that to its best knowledge:










7.1  No Party other than the parties hereto and the Purchasers have, or shall
have, any lien, claim or security interest in the Escrow Amounts or the Fund or
any part thereof.




7.2  No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Amounts or the Fund or any part thereof.




7.3  All of the information contained in the Information Sheet provided by the
Issuer to the Escrow Agent is, as of the date hereof, and will be, at the time
of any disbursement of the Fund, true and correct.




(b) The Placement Agent represents and warrants to the Escrow Agent that to its
best knowledge:

 

7.4  The Subscription Information submitted with each deposit shall, at the time
of the submission and at the time of the disbursement of the Fund, be deemed a
representation and warranty that such deposit represents a bona fide payment by
the Purchaser described therein for the amount of Securities set forth in such
Subscription Information.




7.5  All of the information contained in the Information Sheet provided by the
Placement Agent to the Escrow Agent is, as of the date hereof, and will be, at
the time of any disbursement of the Fund, true and correct.




7.6 Reasonable controls have been established and required  due diligence
performed to comply with “Know Your Customer” regulations, USA Patriot Act,
Office of Foreign Asset Control (OFAC) regulations and the Bank Secrecy Act.







8.

Fees and Expense. The Escrow Agent shall be entitled to the Escrow Agent Fee set
forth on the Information Sheet, payable as and when stated therein. In addition,
the Issuer agrees to reimburse the Escrow Agent for any reasonable expenses
incurred in connection with this Agreement, including, but not limited to,
reasonable counsel fees. Upon receipt of the first Subscription Amount, the
Escrow Agent shall have a lien upon the Fund to the extent of its fees for
services as Escrow Agent, unless it shall have received its Escrow Agent Fee in
advance thereof.




9.

Indemnification and Contribution.




9.1  The Issuer agrees to indemnify the Escrow Agent and its officer, directors,
employees, agents and shareholders (collectively referred to as the
"Indemnitees") against, and hold them harmless of and from any and all loss,
liability, cost, damage and expense, including without limitation, reasonable
counsel fees, which the Indemnitees may suffer or incur by reason of any action,
claim or proceeding brought against the Indemnitees arising out of or relating
in any way to this Agreement or any transaction to which this Agreement relates,
unless such action, claim or proceeding is the result of the willful misconduct
or gross negligence of the Indemnitees.




9.2  If the indemnification provided for in Section 9.1 is applicable, but for
any reason is held to be unavailable, the Issuer shall contribute such amounts
as are just and equitable to pay, or to reimburse the Indemnitees for, the
aggregate of any and all losses, liabilities, costs, damages and expenses,
including counsel fees, actually incurred by the Indemnitees as a result of or
in connection with, and any amount paid in settlement of, any action, claim or
proceeding arising out of or relating in any way to any actions or omissions of
the Issuer.










9.3  The provisions of this Article 9 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent
or otherwise.




10.  Governing Law and Assignment. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York and shall be
binding upon the parties hereto and their respective successors and assigns,
provided, however, that any assignment or transfer by any party of its rights
under this Agreement or with respect to the Escrow Amounts or the Fund shall be
void as against the Escrow Agent unless: (a) written notice thereof shall be
given to the Escrow Agent; and (b) the Escrow Agent shall have consented in
writing to such assignment or transfer.




11. Notices. All notices required to be given in connection with this Agreement
shall be sent by registered or certified mail, return receipt requested, or by
hand delivery with receipt acknowledged, or by the Express Mail service offered
by the United States Post Office or other recognized overnight courier, and
addressed, if to the Issuer, at its respective addresses set forth on the
Information Sheet, and if to the Escrow Agent, at its address set forth on the
Information Sheet, to the attention of the Trust Department.




12. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be effected thereby and shall be valid and
enforceable to the fullest extent permitted by law.




13.  Execution in Several Counterparts. This Agreement may be executed in
several counterparts or by separate instruments, and all of such counterparts
and instruments shall constitute one agreement, binding on all of the parties
hereto.




14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection therewith,




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written,




ZBB ENERGY CORPORATION




By:__________________________

  Name:

  Title:




CONTINENTAL STOCK

TRANSFER & TRUST COMPANY




By:__________________________

  Name:

  Title:














CapStone Investments




By:__________________________

  Name:

  Title:

















[PURCHASER’S SIGNATURE PAGE TO CLOSING ESCROW AGREEMENT]




Name of Investing Entity: __________________________




Signature of Authorized Signatory of Investing Entity:
__________________________




Name of Authorized Signatory: _________________________




Title of Authorized Signatory: __________________________







Email Address of Authorized Signatory:_________________________________________

Facsimile Number of Authorized Signatory:
__________________________________________

Address for Notice of Purchaser:













Address for Delivery of Securities for Purchaser (if not same as address for
notice):
















Subscription Amount: $_________________




Shares: _________________




Warrant Shares: _____________







EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]







[SIGNATURE PAGES CONTINUE]














CLOSING ESCROW AGREEMENT INFORMATION SHEET




1.

The Issuer:  

Name:

ZBB Energy Corporation

Attn:  Scott W. Scampini

Address:

N93 W14475 Whittaker Way
Menomonee Falls, WI 53051

Phone:

262-253-9800

Fax:

262-253-9822




With a copy to (which shall not constitute notice):




Dennis F. Connolly

Godfrey & Kahn, S.C.

780 North Water Street

Milwaukee, WI 53202-3590

Phone: 414-287-9258

Fax: 414-372-5198

dconnoll@gklaw.com




State of incorporation of organization: Wisconsin




2. Securities:

Common Stock, Common Stock Purchase Warrants
                                                                          




3. Closing Date:    




Expected Closing Date is August 18, 2009

  

4.           Title of Escrow Account: Continental Stock Transfer & Trust
Company, Escrow Agent for the benefit of ZBB Energy Corporation RDO




5.            Escrow Agent Fee

                       Amount due on execution of the Escrow Agreement by Issuer
$2,500.00

                       Fee for each wire transfer out of the Escrow Account
 $25.00

        Check disbursement fee $10.00 per check

          One Time Deal




6.

Address for Escrow Agent:

Continental Stock Transfer and Trust Company




7.

Address for Placement Agent:

CapStone Investments

Attn:  Jason Diamond

12760 High Bluff Drive, Suite 120

San Diego, CA 92130

Phone:   414.223.4401

Fax:  414-223-4402




















With a copy to (which shall not constitute notice):

Marc J. Ross, Esq.

Sichenzia Ross Friedman Ference LLP

61 Broadway

32nd Floor

New York, NY 10006

Direct: 646-810-2180

Phone: 212-930-9700

Fax:     212-930-9725

Email:  mross@srff.com


















